                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

Herman Harris, Jr.,

                Plaintiff,
                                           Case No. 2:17-CV'872

          V.                               Judge Michael H. Watson

                                           Chief Magistrate Judge Elizabeth P. Deavers

Aramark Incorporation,
et al.,

                Defendants.

                                          ORDER

          On August 30, 2019, the Magistrate Judge issued a Report and

Recommendation ("R&R") recommending that Piaintiff Herman Harris Jr.'s claims

against Defendant Brad Giiiespie be dismissed without prejudice for failure to

timely effect service. R&R, EOF No. 53.

          The R&R notified the parties of their right to file objections to the R&R

pursuant to 28 U.S.C. § 636(b)(1). Id. The R&R further advised the parties that

the failure to object to the R&R within fourteen days (or seventeen days if served

by mail) would result in a waiver of the right to de novo review by the District

Judge and waiverof the right to appeal the decision of the District Court adopting

the R&R. Id. The deadline for filing such objections has passed, and no

objections were filed.
      Having received no objections, the R&R Is ADOPTED. EOF No. 53. The

Clerk Is DIRECTED to terminate Brad Glllesple as a Defendant.

      IT IS SO ORDERED.




                                    MICHAEL H. WATSON
                                    UNITED STATES DISTRICT JUDGE




Case No. 2:17-cv-872                                            Page 2 of 2
